UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SHEILA BLACKMAN-BAHAM,                          DOCKET NUMBER
                  Appellant,                         SF-0752-12-0468-X-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: January 20, 2015
       SECURITY,
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL ∗

           Sheila Blackman-Baham, Fairfield, California, pro se.

           Daniel Piccaluga, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The administrative judge issued a compliance initial decision finding the
     agency noncompliant with the May 29, 2013 initial decision in the underlying
     appeal, MSPB Docket No. SF-0752-12-0468-I-2.               See MSPB Docket No.


     ∗
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     SF-0752-12-0468-C-1, Compliance Initial Decision (CID) (July 11, 2014). For
     the reasons discussed below, we now find the agency in compliance and DISMISS
     the petition for enforcement.   This is the final decision of the Merit Systems
     Protection Board in this compliance proceeding. Title 5 of the Code of Federal
     Regulations, section 1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

        DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2        On May 29, 2013, the administrative judge issued an initial decision
     reversing the appellant’s removal and requiring the agency to restore her effective
     March 22, 2012. MSPB Docket No. SF-0752-12-0468-I-2, Initial Decision at 19
     (May 29, 2013). Neither party filed a petition for review, and the initial decision
     became the final decision of the Board.
¶3        Following the appellant’s petition for enforcement, the administrative judge
     found the agency in partial noncompliance with the initial decision and ordered it
     to take various actions to come into full compliance.        CID at 22-23.      On
     August 13, 2014, the agency submitted evidence of purported compliance. MSPB
     Docket No. SF-0752-12-0468-X-1, Compliance Referral File (CRF), Tab 1. The
     appellant filed no response.
¶4        On November 7, 2014, the Board issued an order noting that the agency’s
     submission referred to an August 12, 2014 submission from the appellant that the
     Board had not received. CRF, Tab 3 at 1. The Board ordered the appellant to
     refile the August 12, 2014 document with the Clerk of the Board within 7 days,
     along with proof that she had originally served it on the Board. Id. at 1-2. The
     order warned the appellant that if she failed to do so, the Board might assume she
     was satisfied and dismiss her petition for enforcement. Id. at 2. The appellant
     did not respond.
¶5        Because the agency has submitted evidence of purported compliance and
     the appellant has neither challenged it nor responded to the Board’s November 7,
                                                                                  3

2014 refiling order, we now find the agency in compliance, assume the appellant
is satisfied, and dismiss the petition for enforcement.

                  NOTICE TO THE APPELLANT REGARDING
                        YOUR RIGHT TO REQUEST
                       ATTORNEY FEES AND COSTS
      You may be entitled to be paid by the agency for your reasonable attorney
fees and costs. To be paid, you must meet the requirements set out at Title 5 of
the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
you believe you meet these requirements, you must file a motion for attorney fees
WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
                                                                                4

Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.